UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1997


MARGARITA DEL CARMEN TORRES-MEJIA; G.Y.R.T,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 24, 2020                                         Decided: April 15, 2020


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David C. Drake, DRAKE IMMIGRATION LAW, PLLC, Alexandria, Virginia, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, John S. Hogan, Assistant Director,
Lindsay Corliss, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Margarita Del Carmen Torres-Mejia and her minor child, natives and citizens of El

Salvador, petition for review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal from the Immigration Judge’s decision denying Torres-Mejia’s

application for asylum, withholding of removal, and protection under the Convention

Against Torture. We have considered Torres-Mejia’s claims after thoroughly reviewing

the record and conclude that the record evidence does not compel a ruling contrary to any

of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2018), and that substantial

evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Torres-Mejia (B.I.A. Aug. 15, 2019). We deny the motion for summary

disposition as moot and dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                            2